Title: From George Washington to Benjamin Lincoln, 11 September 1781
From: Washington, George
To: Lincoln, Benjamin


                  
                     Dear Sir
                     Mount Vernon 11th Septemr 1781
                  
                  It is to be feared from the Scarsity of the Craft which appears on the Bay—that you will not be able to embark the whole of the Troops on two Trips—of this however you will be the best Judge, upon a Calculation of the Vessels that carry the first Division—& the Number which may be collected at Baltimore by the Time of the second Embarkation—If you should find that the whole cannot be transported by the second Trip, I think it will be adviseable to put the remainder immediately in March without waitg the Return of the first Transports—Of this you will please to consult Baron Viominel, to whom the Count Rochambeau writes on the same Subject by this Opportunity—The Time is fast Slipping away—the most expeditious Mode must be taken to bring our whole Force to the Point of Operation.
                  You will be pleased to keep me fully Informed, by the Line of Express, of every interestg Circumstance which takes place with you.
                  I have no Accounts from below since parting with you—from whence it is probable nothing material has occurred.  With great Regard & Esteem I am D. Sir Your most Obedt Servant
                  
                     Go: Washington
                  
               